UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8057


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSAND FARMER, a/k/a Johan Farmer,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:10-cr-00271-FL-3; 5:12-cv-00725-FL)


Submitted:   May 28, 2014                 Decided:   June 26, 2014


Before KING, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Josand Farmer, Appellant Pro Se. Jennifer E. Wells, Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Josand      Farmer       seeks    to    appeal      the    district       court’s

order    denying     relief       on    his    28    U.S.C.    § 2255         (2012)    motion.

The order is not appealable unless a circuit justice or judge

issues        a     certificate           of         appealability.              28      U.S.C.

§ 2253(c)(1)(B) (2012).                A certificate of appealability will not

issue     absent     “a    substantial          showing        of       the    denial    of     a

constitutional         right.”          28     U.S.C.      § 2253(c)(2).              When    the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable          jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,         537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Farmer has not made the requisite showing.                               Accordingly, we

deny Farmer’s motion for a certificate of appealability, deny

leave    to   proceed      in   forma        pauperis,      and     dismiss      the    appeal.

We dispense       with     oral    argument          because      the    facts     and       legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3